This is an action to recover damages for personal injuries suffered by the plaintiff, and caused, as alleged in the complaint, by the negligence of the defendants. *Page 850 
The allegations of negligence in the complaint are denied in the answer. In further defense of plaintiff's recovery, the defendants plead the contributory negligence of the plaintiff.
At the close of all the evidence at the trial the action was dismissed by judgment of nonsuit, and plaintiff appealed to the Supreme Court, assigning as errors the exclusion and the admission of certain evidence by the trial court, and the allowance of defendant's motion for judgment of nonsuit, at the close of all the evidence.
There was no error in the exclusion of evidence offered by the plaintiff, or in the admission of evidence offered by the defendants.
Conceding without deciding that there was evidence at the trial tending to show that defendants were negligent, as alleged in the complaint, we concur in the opinion of the trial court that all the evidence offered by the plaintiff, including her own testimony, shows that plaintiff, at least, contributed to her injuries by her own negligence. For this reason, there was no error in allowing defendant's motion for judgment as of nonsuit at the close of all the evidence, or in the judgment dismissing the action. See King v. Thackers, Inc., 207 N.C. 869, 178 S.E. 95; Clark v. DrugCo., 204 N.C. 628, 169 S.E. 217; Davis v. Jeffreys, 197 N.C. 712,150 S.E. 488.
The judgment is
Affirmed.